DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Applicant’s Response Dated April 25, 2022
In the Response dated April 25, 2022, claims 16 and 18 were amended. Claims 1-3, 5-9, 11-16, 18-24, and 26-30 are pending. An action on the merits of claims 1-3, 5-9, 11-16, 18-24, and 26-30 is contained herein.
Applicants remarks regarding rejection(s) under 35 U.S.C. 103 have been noted; however, the rejection(s) were withdrawn in the last Office Action as the cited prior art does not teach a composition wherein the monomeric monophosphate nucleotide component comprises at least one salt. The examiner’s remarks were directed toward applicant’s argument(s) which were/are not found to be persuasive. However, the point is moot as the rejection(s) were withdrawn.
The rejection of claims 1-3, 5-9, 11-16, 18-24, and 26-30 on the ground of nonstatutory double patenting as being unpatentable over claims 1-42 of U.S. Patent No. 11,197,875 B2 is maintained for the reasons of record as set forth in the Office Action dated January 24, 2022.
The rejection of 1-3, 5-9, 11-16, 18-24, and 26-30 on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 8,703,737 B2 in view of Barrett-Reis et al. US 7,829,126 B2 (Barrett-Reis); Glas et al WO 2008/056983 (Glas); Prieto et al. U.S. Patent 6,045,854 (Prieto); and Stahl et al. US 2012/0177691 A1 (Stahl) in combination as set forth in the last Office Action further in view of Aggett et al. Nutrition (2003), Vol. 19, pages 375-384 (Aggett) has been withdrawn as neither the claims nor the cited references teach or suggest a composition wherein the monomeric monophosphate nucleotide component comprises at least one salt.
The rejection of claims 1-3, 5-9, 11-16, 18-24, and 26-30 on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 8,802,650 B2 in view of Barrett-Reis et al. US 7,829,126 B2 (Barrett-Reis); Glas et al WO 2008/056983 (Glas); Prieto et al. U.S. Patent 6,045,854 (Prieto); and Stahl et al. US 2012/0177691 A1 (Stahl) in combination as set forth in the last Office Action further in view of Aggett et al. Nutrition (2003), Vol. 19, pages 375-384 (Aggett) has been withdrawn as neither the claims nor the cited references teach or suggest a composition wherein the monomeric monophosphate nucleotide component comprises at least one salt.
The rejection of claims 1-3, 5-9, 11-16, 18-24, and 26-30 on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 9,539,269 B2 in view of Barrett-Reis et al. US 7,829,126 B2 (Barrett-Reis); Glas et al WO 2008/056983 (Glas); Prieto et al. U.S. Patent 6,045,854 (Prieto); and Stahl et al. US 2012/0177691 A1 (Stahl) in combination as set forth in the last Office Action further in view of Aggett et al. Nutrition (2003), Vol. 19, pages 375-384 (Aggett) has been withdrawn as neither the claims nor the cited references teach or suggest a composition wherein the monomeric monophosphate nucleotide component comprises at least one salt.
The rejection of claims 1-3, 5-9, 11-16, 18-24, and 26-30 on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 9,795,623 B2 in view of Barrett-Reis et al. US 7,829,126 B2 (Barrett-Reis); Glas et al WO 2008/056983 (Glas); Prieto et al. U.S. Patent 6,045,854 (Prieto); and Stahl et al. US 2012/0177691 A1 (Stahl) in combination as set forth in the last Office Action further in view of Aggett et al. Nutrition (2003), Vol. 19, pages 375-384 (Aggett) has been withdrawn as neither the claims nor the cited references teach or suggest a composition wherein the monomeric monophosphate nucleotide component comprises at least one salt.
The rejection of claims 1-3, 5-9, 11-16, 18-24, and 26-30 on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 9,808,474 B2 in view of Barrett-Reis et al. US 7,829,126 B2 (Barrett-Reis); Glas et al WO 2008/056983 (Glas); Prieto et al. U.S. Patent 6,045,854 (Prieto); and Stahl et al. US 2012/0177691 A1 (Stahl) in combination as set forth in the last Office Action further in view of Aggett et al. Nutrition (2003), Vol. 19, pages 375-384 (Aggett) has been withdrawn as neither the claims nor the cited references teach or suggest a composition wherein the monomeric monophosphate nucleotide component comprises at least one salt.

Rejections of Record Set Forth in the Office Action Dated January 24, 2022
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 5-9, 11-16, 18-24, and 26-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-42 of U.S. Patent No. 11,197,875 B2.
Applicant's arguments filed April 25, 2022 have been fully considered but they are not persuasive. Applicant submits that it is unclear how a nutritional composition can be said to anticipate or otherwise suggest a method of reducing inflammation. Applicant submits it is improper to use a citation to fill in a necessary element that is not present in the claims.
With respect to the rejection of claims 22-30 over US Pat. No. 11,197,875, as set forth by MPEP 804, those portions of the specification which provide support for the reference claims may be examined and considered when addressing the issue of whether a claim in the application defines an obvious variation of an invention claimed in the reference patent or application (as distinguished from an obvious variation of the subject matter disclosed in the reference patent or application). The court has pointed out that "this use of the disclosure is not in contravention of the cases forbidding its use as prior art, nor is it applying the patent as a reference under 35 U.S.C. 103, since only the disclosure of the invention claimed in the patent may be examined." The court explained that it is also proper to look at the disclosed utility in the reference disclosure to determine the overall question of obviousness in a nonstatutory double patenting context. The portion of the reference disclosure that describes subject matter that falls within the scope of a reference claim may be relied upon to properly construe the scope of that claim. In particular, when ascertaining the scope of the reference’s claim(s) to a compound, the examiner should consider the reference’s specification, including all of the compound’s uses that are disclosed. 
Claims 1-42 of U.S. Patent No. 11,197,875 B2 are drawn to are drawn to a composition/pediatric formula. Thus, it is proper to consider those portions of the specification which provides support for the reference claims including the utility of the composition/pediatric formula. It would have been prima facie obvious to utilize the composition claimed in a manner explicitly set forth in the specification.

Conclusion
Claims 1-3, 5-9, 11-16, 18-24, and 26-30 are pending. Claims 1-3, 5-9, 11-16, 18-24, and 26-30 are rejected. No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK T LEWIS whose telephone number is (571)272-0655. The examiner can normally be reached Monday to Friday, 10 AM to 4 PM EST (Maxi Flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on (571) 272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PATRICK T LEWIS/Primary Examiner, Art Unit 1623                                                                                                                                                                                                        



/PL/